DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 19 are objected to because of the following informalities: it is not clear which of the plurality of decks is referred to in the recitation “each deck”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AMANO (JP 6529772 B2; English machine translation is provided with the office action).
	Regarding claim 13, AMANO discloses a vertically tiered charging platform (as shown in Fig. 1), comprising: 
 	a plurality of decks above a surface (18, Fig. 1; ¶ 0042), 
 	wherein a front deck rests on the surface (e.g., the front deck may comprise all rows of lowest storage shelves 18 in Figure 1), and 
 	wherein a middle deck rests on the front deck (e.g., the middle deck may comprise two rows of the middle storage shelves 18 in Figure 1), and 
 	wherein a middle deck leading edge of the middle deck is set back from the first deck leading edge (since a middle deck may comprise less rows that the front deck, the leading edge is set back as recited); 
 	wherein a back deck rests on the middle deck (e.g., the back deck may comprise one row of the top storage shelves 18 in Figure 1), and 
 	wherein a back deck leading edge is set back from the middle deck leading edge (since a back deck may comprise less rows than the middle deck, the leading edge is set back as recited); 
 	at least one notch in each deck (e.g., 34d, Fig. 2; ¶ 0048; or 16a, Fig. 3; ¶ 0052; or notch for connecting cable 12C as shown in Figures 5 and 6); and 
 	at least one charging cable (12c, Fig. 5; ¶ 0054).
	Regarding claim 17, AMANO discloses the deck includes metal, wood, plastic, or composite material (¶ 0049, 0051).
 	Regarding claim 18, AMANO discloses each notch is configured with one of the at least one charging cable (notch for connecting cable 12C as shown in Figures 5 and 6).
	Regarding claim 19, AMANO discloses a vertically tiered charging platform (as shown in Fig. 1), comprising: 
 	a plurality of decks above a surface (18, Fig. 1; ¶ 0042), 
 	wherein the deck rests on the surface (as shown in Fig. 1), and 
 	at least one smart charging station (¶ 0066, 0085).
 	Regarding claim 20, AMANO discloses each smart charging station includes at least one notch in each deck (e.g., 34d, Fig. 2; ¶ 0048; or 16a, Fig. 3; ¶ 0052) and at least one charging cable (12c, Fig. 5; ¶ 0054).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2019/0263281) in view of BETHENCOURT (US 2021/0323426).
	Regarding claim 1, WANG discloses a charging hub for charging micro-mobility vehicles (e-vehicles) (¶ 0008, 0012-0013: electric scooter), comprising: 
 	a rectangular box-like shipping container (186, Fig. 16; ¶ 0087: able to be lifted and transported and is therefore a shipping container within the broadest reasonable interpretation); 
 	a power source leading to the container (¶ 0008, 0017: connected to mains electricity or electrical/power grid); 
 	one or more rectangular box-like bays inside the shipping container (in Figs. 15 and 16, each bay comprises a plurality of stacked storage drawers 182/184), wherein each bay has a floor (as shown in Figs. 15 and 16); 
 	a plurality of smart charging stations configured to charge e-vehicles inside each bay and connected to the power source (¶ 0012, 0033, 0094); and 
 	a vertically tiered charging platform inside each bay, wherein each tier includes at least one of the smart charging stations (each tier comprises a storage drawer 182/184 as shown in Figs. 15 and 16).
 	WANG fails to disclose the rectangular box-like shipping container with at least one door; and each bay has at least one door. 
 	BETHENCOURT discloses the rectangular box-like shipping container with at least one door; and each bay has at least one door (¶ 0013-0016).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the at least one door in order to provide a secure closing means for the charging stations (BETHENCOURT, ¶ 0016) while also protecting against environmental elements such as rain or dust.
 	Regarding claim 2, WANG discloses each smart charging station includes at least one notch in each deck (e.g., 34d, Fig. 2; ¶ 0048; or 16a, Fig. 3; ¶ 0052; or notch for connecting cable 12C as shown in Figures 5 and 6) and at least one charging cable (¶ 0109).
 	Regarding claim 3, WANG discloses the vertically tiered charging platform includes a front deck (e.g., a storage drawer 182/184 that is closest to a user), a middle deck (e.g., a storage drawer 182/184 that is between the front deck and the back deck; or a storage drawer 182/184 that is between two other storage drawers), and a back deck (e.g., a storage drawer 182/184 that is farthest from a user or on an opposite side of the front deck).
 	Regarding claim 4, WANG discloses the front deck is closest to the floor (e.g., a storage drawer 182/184 that is closest to a user may be closest to the floor), the middle deck is above the front deck (e.g., the middle deck as recited in claim 3 may be situate higher than/above the front deck), and the back deck is above the middle deck (e.g., the back deck as recited in claim 3 may be situated higher than/above the middle deck).
 	Regarding claim 5, WANG discloses a middle deck leading edge is set back from the first deck leading edge, and wherein a back deck leading edge is set back from the middle deck leading edge (the decks as described in the rejection of claims 3 and 4 teaches the leading edges as recited).
 	Regarding claim 6, WANG discloses each of the front deck, the middle deck, and the back deck are spaced to accommodate a rear portion of an e-vehicle at each of the smart charging stations (¶ 0101).
	Regarding claim 7, WANG discloses an outdoor mounted electrical panel (¶ 0105).
	Regarding claim 12, WANG discloses at least one environmental control system (¶ 0024).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of BETHENCOURT as applied to claims 1-7 and 12 above, and further in view of CHAN (US 2019/0070970).
 	Regarding claim 8, WANG as modified by BETHENCOURT teaches the charging hub as applied to claim 1 but fails to disclose a fireman safety disconnect panel. CHAN discloses a fireman safety disconnect panel (¶ 0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the fireman safety disconnect panel in order to provide increased user safety.
 	Regarding claim 9, WANG as modified by BETHENCOURT teaches the charging hub as applied to claim 1 but fails to disclose each bay includes a fire detector and a smoke detector. CHAN discloses each bay includes a fire detector and a smoke detector (¶ 0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the fire detector and smoke detector in order to provide increased user safety.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of CHAN as applied to claims 1-7 and 12 above, and further in view of HOOPER (US 2018/0370373).
 	Regarding claim 10, WANG as modified by BETHENCOURT teaches the charging hub as applied to claim 1 but fails to disclose each bay includes a fire suppression system. HOOPER discloses each bay includes a fire suppression system (abstract, ¶ 0017-0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the fire suppression system in order to provide increased user safety.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of BETHENCOURT as applied to claims 1-7 and 12 above, and further in view of CUN (US 2018/0345808).
 	Regarding claim 11, WANG as modified by BETHENCOURT teaches the charging hub as applied to claim 1 but fails to disclose at least one exhaust system. CUN discloses at least one exhaust system (¶ 0033, 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the exhaust system in order to provide increased user safety.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMANO as applied to claims 13 and 17-20 above, and further in view of WANG.
 	Regarding claim 14, AMANO discloses the vertically tiered charging platform as applied to claim 13 but fails to disclose the notch is configured to accommodate a neck of a micro-mobility vehicle. WANG discloses the notch is configured to accommodate a neck of a micro-mobility vehicle (as shown in Figs. 6 and 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the notch as recited in order to hold and releasably secure the micro-mobility vehicle in a position or orientation that is easy to handle or safe to operate (WANG, ¶ 0015) and thus provide a suitable application of the vertically tiered charging platform.
 	Regarding claim 15, AMANO discloses the vertically tiered charging platform as applied to claim 13 but fails to disclose a space between the surface and the deck is configured to accommodate a body of a micro-mobility vehicle. WANG discloses a space between the surface and the deck is configured to accommodate a body of a micro-mobility vehicle (as shown in Figs. 19 and 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the space between the surface and the deck in order to hold and releasably secure the micro-mobility vehicle in a position or orientation that is easy to handle or safe to operate (WANG, ¶ 0015) and thus provide a suitable application of the vertically tiered charging platform.
 	Regarding claim 16, AMANO discloses the vertically tiered charging platform as applied to claim 13 but fails to disclose the charging cable includes a universal plug configured to charge a lithium ion battery of a micro-mobility vehicle. WANG discloses the charging cable includes a universal plug (¶ 0008, 0017, 0051, 0109) configured to charge a lithium ion battery of a micro-mobility vehicle (¶ 0135). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging cable and plug as recited in order to facilitate power charging (WANG, ¶ 0020) and thus provide a suitable application of the vertically tiered charging platform.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        May 23, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 23, 2022